 


 HCON 426 ENR: Recognizing the 10th anniversary of the establishment of the Minority AIDS Initiative.
U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 426 
 
 
October 2, 2008 
Agreed to 
 
CONCURRENT RESOLUTION 
Recognizing the 10th anniversary of the establishment of the Minority AIDS Initiative. 
 
 
Whereas the Minority AIDS Initiative was established on October 28, 1998, under the leadership of the Congressional Black Caucus, to target funds for the awareness, prevention, testing, and treatment of HIV/AIDS toward racial and ethnic minority communities and toward community-based organizations and health care providers serving these communities;  Whereas HIV/AIDS is a devastating epidemic that continues to spread in communities throughout the United States;  
Whereas there are more than 1,000,000 people living with HIV/AIDS in the United States today;  Whereas there are more than 14,000 AIDS-related deaths every year in the United States;  
Whereas approximately 1 in 4 of the people living with HIV/AIDS in the United States do not know they are infected;  Whereas racial and ethnic minorities are disproportionately impacted by HIV/AIDS;  
Whereas African-Americans account for about half of new AIDS cases, although approximately 13 percent of the population as a whole is Black, and the Centers for Disease Control and Prevention (CDC) estimates that African-Americans accounted for 45 percent of new HIV infections in 2006;  Whereas Hispanic-Americans account for 19 percent of new AIDS cases, although only 15 percent of the population as a whole is Hispanic, and the CDC estimates that Hispanic-Americans accounted for 17 percent of new HIV infections in 2006;  
Whereas Asian-Americans and Pacific Islanders account for 1 percent of new AIDS cases, and Native Americans and Alaskan Natives account for up to 1 percent of new AIDS cases;  Whereas approximately 70 percent of new AIDS cases are racial and ethnic minorities;  
Whereas the CDC recently released new estimates of HIV infection, which indicate that approximately 56,300 new HIV infections occurred in the United States in 2006;  Whereas these new estimates are approximately 40 percent higher than the CDC’s previous estimates of 40,000 new infections per year;  
Whereas the CDC’s data confirms that the most severe impact continues to be among gay and bisexual men of all races, and Black men and women; Whereas the purpose of the Minority AIDS Initiative is to enable community based organizations and health care providers in minority communities to improve their capacity to deliver culturally and linguistically appropriate HIV/AIDS care and services; 
Whereas concerned Members of Congress, including members of the Congressional Black Caucus, the Congressional Hispanic Caucus, the Congressional Asian Pacific American Caucus, and the Congressional Hispanic Conference, continue to support the Minority AIDS Initiative;  Whereas the Minority AIDS Initiative continues to provide funding to community-based organizations, research institutions, minority-serving colleges and universities, health care organizations, State and local health departments, correctional institutions, and other providers of health information and services to help such entities address the HIV/AIDS epidemic within the minority populations they serve;  
Whereas Congress codified the Minority AIDS Initiative within the most recent reauthorization of the Ryan White CARE Act;  Whereas the Minority AIDS Initiative fills gaps in HIV/AIDS outreach, awareness, prevention, treatment, surveillance, and infrastructure across communities of color; and 
Whereas, October 28, 2008, is the 10th anniversary of the establishment of the Minority AIDS Initiative: Now, therefore, be it   That the Congress— 
(1)recognizes and commemorates the 10th anniversary of the establishment of the Minority AIDS Initiative; (2)commends the efforts of community-based organizations and health care providers in minority communities to deliver culturally and linguistically appropriate HIV/AIDS care and services within the minority populations they serve;  
(3)encourages racial and ethnic minorities and all Americans to educate themselves about the prevention and treatment of HIV/AIDS and reduce HIV related stigma; (4)encourages the Centers for Disease Control and Prevention to appropriately address populations significantly impacted by HIV/AIDS not only through the Minority AIDS Initiative, but through all available programs; and 
(5)supports the continuing efforts of the Minority AIDS Initiative to stop the spread of HIV/AIDS and urges effective, compassionate treatment and care to individuals affected by HIV/AIDS.  Clerk of the House of Representatives.Secretary of the Senate. 